DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Acknowledgment is made of Applicant arguments/Remarks made in Amendment in which the following is noted: claim 5, 6, and 8 are amended; the rejection of the claims traversed; claims 1 – 4 and 9 are cancelled; and claims 12 – 16 are newly added. Claims 5 – 8 and 10 – 16 are currently pending and an Office action on the merits follows.
Drawings
The drawings were received on 5 May 2021.  These drawings are ACCEPTABLE.
Specification
Acknowledgment is made of amendment to the specification received 5 May 2021 for correcting minor informalities. 

Response to Arguments
Applicant’s arguments, see page 7, filed 5 May 2017, with respect to the rejection(s) of claim(s) 5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al; (Publication number: US 20170345883 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5 and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of  Yang Wan Kim (Publication number: US 2008/0036371 A1), hereafter Kim.

AAPA does not disclose: a second write transistor connected in series with the gate node of the drive transistor and the first write transistor and further that the second write transistor is also a P-type transistor, as claimed.
However, Kim discloses an organic light emitting display. More specifically, Kim discloses a second write transistor connected in series with the gate node of the drive transistor and the first write transistor and further that the second write transistor is also a P-type transistor (see for example Figure 3 transistor M1-2 construed as the claimed second write transistor), as claimed.
It would have been obvious to modify AAPA to include a second write transistor connected in series with the gate node of the drive transistor and the first write transistor and further that the second write transistor is also a P-type transistor, as claimed. Those skilled in the art would appreciate the ability control a leakage current of the pixel device.


Regarding claim 13:
	APPA (in view of Kim) discloses the pixel circuit according to claim 5, further comprising a light-emission control transistor configured to control connection between the drive transistor and the anode of the light-emitting element (APPA Figure 6 T11).

Regarding claim 14:
	APPA (in view of Kim) discloses the pixel circuit according to claim 13, further comprising a second reset transistor provided between a signal line to which the signal voltage is supplied and a capacitance line to which a capacitance line that corrects the threshold voltage of the drive transistor is connected (APPA Figure 6 T18).

Regarding claim 15:
	APPA (in view of Kim) discloses the pixel circuit according to claim 5, wherein a gate of the first write transistor is connected to receive a first control signal, and a gate of the second write transistor is connected to receive a second control signal (disclosed by the combination of APPA’s Figure 6 and Kim’s Figure 3 since write transistors are controlled by the same controls signal that is input respectively to each gate of the transistors).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlotte L. Christou (Publication number: US 2005/0012758 A1), hereafter Christou, in view of AAPA and in view of Kim.

Regarding claim 6:
	Christou discloses a display device comprising a plurality of pixels (Christou Figure 2 2 and [0032] discloses an OLED display 2 with pixels having a resolution of 800 x 600 pixels), but does not disclose the display device comprising the pixel circuit according to claim 5, as claimed.
	However, APPA (in view of Kim) discloses the pixel circuit according to claim 5 (see rejection above).
	It would have been obvious to modify Christou to include pixel circuit according to claim 5, as claimed, because such a modification would be based on simple substitution of one known device for another producing a predictable result. More specifically, the pixel Christou’s OLED display 2 and the pixel of APPA’s Figure 6 (in view of Kim) perform the same general and predictable function of controlling the emission timings for an organic light-emitting element. Thus, the simple substitution of one device for another producing a predictable result renders the claim obvious.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlotte L. Christou (Publication number: US 2005/0012758 A1), hereafter Christou, in view of AAPA and in view of Kim.
Regarding claim 7:
	Christou discloses an electronic apparatus comprising the display device according to claim 6 (Christou Figure 1 discloses a digital picture frame including an OLED display 2 comprising a plurality of pixels; see also rejection of claim 5 and 6 above).

Allowable Subject Matter
Claims 8 and 10 – 12 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not disclose a driving method of a pixel circuit, as claimed, further including wherein the second write transistor is turned on after the first write transistor is turned on in the first period. 
 	As an example of the prior art Yumoto discloses a current drive circuit and display device using same pixel circuit, and drive method. More specifically, Yuomoto disclose first and second write transistors TFT3 and TFT4a, respectively, which are connected to separate scan control lines (scanA and scanB). However, the second write transistor (corresponding to TFT4a) is not turned on after the first write transistor (corresponding to TFT3) is turned on in the first period, as illustrated by the timing diagram in Figures 10A and 10B. 
	Claims 10 – 12 depend on claim 8 and are therefore similarly allowed.
Regarding claim 16, claim 16 includes claim features similar to those discussed above with regard to claim 8. Therefore claim 16, is objected as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MIHIR K RAYAN/Examiner, Art Unit 2623